DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 18, 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Castellano, III on June 10, 2022.
The application has been amended as follows: 
As per Claim 13
Claim 13, page 48, line 1, “the victim address generator” should read as “the victim address detector”.

Therefore, the examiner’s amendment of claim 13 reads as follows:
Claim 13
The semiconductor memory device of claim 12, wherein:
the victim address detector is configured to provide the at least one victim address to the scrubbing control circuit; and
the scrubbing control circuit is configured to store the at least one victim address in an address storing table therein as a weak codeword address.

As per Claim 14
Claim 14, page 48, line 2, “the victim address generator” should read as “the victim address detector”.

Therefore, the examiner’s amendment of claim 14 reads as follows:
Claim 14
The semiconductor memory device of claim 12, wherein:
the victim address detector is configured to provide the at least one victim address to a row decoder coupled to the memory cell array; and
the row decoder is configured to refresh the at least one adjacent memory region at least two times while the row decoder refreshes the memory cell rows once in response to the refresh row addresses and the at least one victim address.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Cha et al. (U.S. Patent Application Publication No. 2018/0150350 A1) discloses: A semiconductor memory device (semiconductor memory device 200 a) comprising:
a memory cell array (memory cell array 300) including a plurality of memory cell rows, each of the plurality of memory cell rows including volatile memory cells
(Paragraph [0052]: “The memory cell array 300 includes first through eighth bank arrays 310˜380. The row decoder 260 includes first through eighth bank row decoders 260 a˜260 h respectively coupled to the first through eighth bank arrays 310˜380, the column decoder 270 includes first through eighth bank column decoders 270 a˜270 h respectively coupled to the first through eighth bank arrays 310˜380, and the sense amplifier unit 285 includes first through eighth bank sense amplifiers 285 a˜285 h respectively coupled to the first through eighth bank arrays 310˜380. The first through eighth bank arrays 310˜380, the first through eighth bank row decoders 260 a˜260 h, the first through eighth bank column decoders 270 a˜270 h and the first through eighth bank sense amplifiers 285 a˜285 h may form first through eighth banks. Although the semiconductor memory device 200 a is illustrated in FIG. 3 as including eight banks, the semiconductor memory device 200 a may include any number of banks. For example, there may be more than eight banks or less than eight banks..”
The Examiner finds the memory cell array 300 including the first through eighth bank row decoders 260 a to 260 h of row decoder 260 respectively coupled to the first through eighth bank arrays first through eighth bank arrays 310 to 380 as disclosed in Cha teaches the claimed “memory cell array including a plurality of memory cell rows, each of the plurality of memory cell rows including volatile memory cells”.);
an error correction code (ECC) engine (ECC engine block 400);
a scrubbing control circuit (scrubbing controller 500) configured to generate scrubbing addresses for performing a normal scrubbing operation on the plurality of memory cell rows with a first period . . . (Paragraph [0091]: “Referring to FIG. 9, a scrubbing control engine 500 a includes a scrubbing address generator 510 a and a weak codeword address generator 520 a.”
Paragraph [0092]: “The scrubbing address generator 510 a generates a scrubbing address SCADDR associated with a normal scrubbing operation for all codewords in the first bank array 310. The scrubbing address SCADDR gradually changes in a first scrubbing mode in response to the internal scrubbing signal ISRB and a scrubbing mode signal SMS1. The internal scrubbing signal ISRB is enabled in synchronization with a reception timing of a scrubbing command applied from the memory controller 100. The scrubbing address SCADDR includes a scrubbing row address SRA and a scrubbing column address SCA. The scrubbing row address SRA designates one page in the first bank array 310 and the scrubbing column address SCA designates one of codewords in the one page. The scrubbing address generator 510 a provides the scrubbing row address SRA to the first row decoder 260 a and provides the scrubbing column address SCA to the first column decoder 270 a.”
Paragraph [0130]: “In the first bank array 310, the scrubbing control engine 500 a sequentially increases the scrubbing addresses SCADDR when the scrubbing command CMD is received to sequentially perform the normal scrubbing operation on all codewords in the first bank array 310 such that each codeword in the first bank array 310 is scrubbed one time during a scrubbing period.”
The Examiner finds the scrubbing address generator 510 a generating a scrubbing address SCADDR associated with a normal scrubbing operation for all codewords in the first bank array 310 during a scrubbing period as disclosed in Cha teaches the claimed “scrubbing control circuit configured to generate scrubbing addresses for performing a normal scrubbing operation on the plurality of memory cell rows with a first period”); and
a control logic circuit (control logic circuit 210) configured to control the ECC engine (ECC engine block 400) and the scrubbing control circuit (scrubbing controller 500) to distribute a scrubbing operation on weak codewords . . . 
(Paragraph [0064]: “The control logic circuit 210 may generate a first control signal CTL1 to control the I/O gating circuit 290, a second control signal CTL2 to control the ECC engine block 400 and an internal scrubbing signal ISRB and a scrubbing mode signal SMS to control the scrubbing controller 500. The control logic circuit 210 may provide the internal scrubbing signal ISRB and the scrubbing mode signal SMS to the scrubbing controller 500.”
Paragraph [0093]: “The weak codeword generator 520 a generates a weak codeword address WCADDR associated with a weak scrubbing operation associated with weak codewords in the first bank array 310 in a second scrubbing mode. The weak codeword address WCADDR is generated in response to the internal scrubbing signal ISRB and the scrubbing mode signal SMS1. The weak codeword address WCADDR includes a weak codeword row address WCRA and a weak codeword column address WCCA. The scrubbing mode signal SMS1 indicates the first scrubbing mode when the scrubbing mode signal SMS1 has a first logic level and indicates the second scrubbing mode when the scrubbing mode signal SMS1 has a second logic level. The weak codeword address generator 520 a provides the weak codeword row address WCRA to the first row decoder 260 a and provides the weak codeword column address WCCA to the first column decoder 270 a.”
The Examiner finds the control logic circuit 210 generating a second control signal CTL2 to control the ECC engine block 400 and an internal scrubbing signal ISRB and a scrubbing mode signal SMS to control the scrubbing controller 500 as disclosed in Cha teaches the claimed “control logic circuit configured to control the ECC engine and the scrubbing control circuit”.
The Examiner further finds the weak codeword generator 520 generating a weak codeword address WCADDR associated with a weak scrubbing operation associated with weak codewords in the first bank array 310 in a second scrubbing mode as disclosed in Cha teaches the claimed “scrubbing control circuit to distribute a scrubbing operation on weak codewords”.),
wherein an error bit is detected in each of the weak codewords during the normal scrubbing operation or normal read operation on at least one of the plurality of memory cell rows
(Paragraph [0062]: “In addition, the ECC engine block 400 performs a normal scrubbing operation on a codeword read from a memory location designated by a scrubbing address SRA and SCA provided from the scrubbing controller 500 in a first scrubbing mode, or performs a weak scrubbing operation on a codeword read from a memory location designated by a weak codeword address WCRA and WCCA provided from the scrubbing controller 500 in a second scrubbing mode. During the normal scrubbing operation or the weak scrubbing operation, the ECC engine block 400 reads a first unit of data including a main data and a parity data from a memory location, corrects at least one error bit in the first unit of data using the parity data to generate a corrected first unit of data and writes back the corrected first unit of data into the memory location.”
Paragraph [0104]: “In the first scrubbing mode, the scrubbing control engine 500 a provides the scrubbing row address SRA to the row decoder 260 a and provides the scrubbing column address SCA to the column decoder 270 a. The first scrubbing mode designates a normal scrubbing operation on the first bank array 310 by the command CMD and the address ADDR from the memory controller 100, the scrubbing row address SRA and the scrubbing column address SCA designate a codeword to be scrubbed in response to the internal scrubbing signal ISRB and the scrubbing mode signal SMS1 when the scrubbing command CMD is applied. The I/O gating circuit 290 a and the ECC engine 400 a perform a scrubbing operation such that the I/O gating circuit 290 a reads a codeword accessed by the scrubbing row address SRA and the scrubbing column address SCA and provides the read codeword to the ECC engine 400 a. The ECC engine 400 a corrects one error bit in the main data using the parity data in the main data and provides the corrected codeword to the I/O gating circuit 290 a. The I/O gating circuit 290 a rewrites the corrected codeword in a memory location from which the codeword is read. In the first scrubbing mode, a normal scrubbing operation NSO is sequentially performed on all codewords CW in the first bank array 310 when the scrubbing command CMD is applied.”
Paragraph [0105]: “In the second scrubbing mode, the command CMD and the address ADDR from the memory controller 100 designate a normal scrubbing operation to be performed on another bank array than the first bank array 310. In the second scrubbing mode, the scrubbing control engine 500 a provides the weak codeword row address WCRA to the row decoder 260 a and provides the weak codeword column address WCCA to the column decoder 270 a in response to the internal scrubbing signal ISRB and the scrubbing mode signal SMS1 when the scrubbing command CMD is applied. The I/O gating circuit 290 a and the ECC engine 400 a perform the scrubbing operation on a weak codeword WCW accessed by the weak codeword row address WCRA and the weak codeword column address WCCA. The scrubbing operation on the weak codeword WCW may be referred to as a weak scrubbing operation. The weak scrubbing operation is performed on weak codewords stored in the address storing table 530.”
Paragraph [0106]: “Therefore, the semiconductor memory device 200 a sequentially performs a normal scrubbing operation on codewords in one bank array while performing a weak scrubbing operation on weak codewords in at least one other bank array in response to the scrubbing command. Accordingly, the semiconductor memory device 200 a may increase data reliability and increase performance.”
The Examiner finds the ECC engine block 400 reading a first unit of data including a main data and a parity data from a memory location, correcting at least one error bit in the first unit of data using the parity data to generate a corrected first unit of data and writing back the corrected first unit of data into the memory location during the normal and weak scrubbing operations as disclosed in Cha teaches the claimed “wherein an error bit is detected in each of the weak codewords during the normal scrubbing operation or normal read operation on at least one of the plurality of memory cell rows”).
Cha et al. (U.S. Patent Application Publication No. 2017/0139641 A1) discloses: a scrubbing control circuit configured to generate scrubbing addresses for performing a normal scrubbing operation on the plurality of memory cell rows with a first period based on refresh row addresses for refreshing the plurality of memory cell rows 
(Paragraph [0114]: “The internal scheduler 480 generates an internal timing control signal ITC in response to one of an auto refresh signal AREF and a scrubbing signal SRBS and provides the internal timing control signal ITC to the address manager 470, the row decoder 260 a, the column decoder 285 a and the error correction circuit 400. The control logic circuit 210 applies the auto refresh signal AREF to the internal scheduler 480 whenever an auto refresh (e.g., a auto refresh command) is received from the memory controller 100 and the control logic circuit 210 applies the scrubbing signal SRBS to the internal scheduler 480 whenever the scrubbing command is received from the memory controller 100.”
Paragraph [0115]: “The address manager 470 receives the internal timing control signal ITC and provides the row decoder 260 a with the at least one victim address VCT_ADDR1 and VCT_ADDR2 according to timing specified by the internal timing control signal ITC.”
The Examiner finds the control logic circuit 210 applying the auto refresh signal AREF to the internal scheduler 480 and address manager 470 whenever an auto refresh (e.g., a auto refresh command) is received from the memory controller 100 and the control logic circuit 210 applying the scrubbing signal SRBS to the internal scheduler 480 whenever the scrubbing command is received from the memory controller 100 as disclosed in Cha teaches the claimed “scrubbing control circuit configured to generate scrubbing addresses for performing a normal scrubbing operation on the plurality of memory cell rows with a first period based on refresh row addresses for refreshing the plurality of memory cell rows”).
However, the Examiner finds the Cha references as set forth above do not teach or suggest the claimed “semiconductor memory device comprising: a memory cell array including a plurality of memory cell rows, each of the plurality of memory cell rows including volatile memory cells; an error correction code (ECC) engine; a scrubbing control circuit configured to generate scrubbing addresses for performing a normal scrubbing operation on the plurality of memory cell rows with a first period based on refresh row addresses for refreshing the plurality of memory cell rows; and a control logic circuit configured to control the ECC engine and the scrubbing control circuit to distribute a scrubbing operation on weak codewords dynamically within a refresh operation such that a dynamic allocated scrubbing (DAS) operation is performed with a second period, smaller than the first period, wherein an error bit is detected in each of the weak codewords during the normal scrubbing operation or normal read operation on at least one of the plurality of memory cell rows.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 19, Cha et al. (U.S. Patent Application Publication No. 2019/0243708 A1) discloses: storing, by an error correction code (ECC) engine (ECC engine 400), addresses of weak codewords in an address storing table (weak address table 560) of the scrubbing control circuit (control logic circuit 210) while the ECC engine performs a normal scrubbing (Paragraph [0052]: “In an exemplary embodiment of the inventive concept, the ECC engine 400, instead of the control logic circuit 210, may directly store the error address EADDR in the weak address table 560.”
Paragraph [0056]: “When the command CMD corresponds to a refresh command (e.g., a third command) designating a refresh operation, the control logic circuit 210 may control the ECC engine 400 to perform the s-bit ECC decoding on the codeword CW read from the sub-page of the target page. When the ECC engine 400 performs the s-bit ECC decoding, the control logic circuit 210 controls the ECC engine 400 to perform a scrubbing operation to write back a corrected main data in the sub-page.”
The Examiner finds the control logic circuit 210 controlling the ECC engine 400 to perform a scrubbing operation, and the ECC engine 400 storing the store the error address EADDR in the weak address table 560 as disclosed in Cha teaches the claimed “storing, by an error correction code (ECC) engine, addresses of weak codewords in an address storing table of the scrubbing control circuit while the ECC engine performs a normal scrubbing”.).
However, the Examiner finds the Cha references as set forth above do not teach or suggest the claimed “method of operating a semiconductor memory device including a memory cell array that includes a plurality of memory cell rows, each of the plurality of memory cell rows including a plurality of volatile memory cells, the method comprising: generating, by a scrubbing control circuit, scrubbing addresses for performing a normal scrubbing operation on the plurality of memory cell rows based on refresh row addresses for refreshing the plurality of memory cell rows; storing, by an error correction code (ECC) engine, addresses of weak codewords in an address storing table of the scrubbing control circuit while the ECC engine performs a normal scrubbing operation on the plurality of memory cell rows based on the scrubbing addresses with a first period, an error bit being detected in each of the weak codewords during the normal scrubbing operation or normal read operation on at least one of the plurality of memory cell rows; and performing, by the ECC engine, a dynamic allocated scrubbing (DAS) operation on the weak codewords with a second period, smaller than the first period based on a scrubbing operation on the weak codewords being dynamically within a refresh operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 19 as allowable over the prior art.  

Regarding independent claim 20, the Examiner finds the Cha references as set forth above do not teach or suggest the claimed “semiconductor memory device comprising: a memory cell array including a plurality of memory cell rows, each of the plurality of memory cell rows including volatile memory cells; an error correction code (ECC) engine; a refresh control circuit configured to generate refresh row addresses for refreshing the plurality of memory cell rows; a scrubbing control circuit configured to generate scrubbing addresses for performing a normal scrubbing operation on the plurality of memory cell rows with a first period based on refresh row addresses; and a control logic circuit configured to control the ECC engine and the scrubbing control circuit to distribute a scrubbing operation on weak codewords dynamically within a refresh operation such that a dynamic allocated scrubbing (DAS) operation is performed with a second period, smaller than the first period, wherein an error bit is detected in each of the weak codewords during the normal scrubbing operation or normal read operation on at least one of the plurality of memory cell rows, and wherein the control logic circuit is configured to store addresses of the weak codewords in an address storing table in the scrubbing control circuit as weak codeword addresses, and is configured to provide the scrubbing control circuit with a flag signal that triggers the DAS operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 20 as allowable over the prior art.  
	Claims 2-18 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112